980 A.2d 909 (2009)
293 Conn. 922
FROOM DEVELOPMENT CORPORATION et al.
v.
DEVELOPERS REALTY, INC. et al.
Supreme Court of Connecticut.
Decided September 23, 2009.
Frederic S. Ury, Fairfield, in support of the petition.
David S. Hoopes and Peter J. Royer, Hartford, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court, 114 Conn.App. 618, 972 A.2d 239 (2009), is denied.
ROGERS, C.J., and KATZ and McLACHLAN, Js., did not participate in the consideration of or decision on this petition.